Citation Nr: 0208165	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  99-11 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a pelvic girdle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active service from July 1968 to 
September 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision from the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).

In September 2000, a Central Office (CO) hearing was 
conducted by the undersigned Board Member in Washington, D.C.  
A transcript of that hearing has been associated with the 
record on appeal.

In December 2000, the Board remanded this case to the RO for 
further development.  Development having been completed, the 
case is before the Board for further appellate consideration.

A review of the claims file indicates that, in a letter dated 
August 25, 1999, the veteran appears to have raised a claim 
under 38 U.S.C.A. § 1151 for service connection for residuals 
of renal failure due to medication prescribed by VA.  This 
issue is referred to the RO for clarification and appropriate 
action.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran's residuals of a pelvic girdle injury are not 
manifested by malunion of the femur with slight knee or hip 
disability, impairment of the thighs, extension of the thighs 
limited to 5 degrees or flexion of the thighs limited to 45 
degrees; nor is rotation of the thighs limited to nor more 
than 15 degrees or does adduction of the thighs prevent 
crossing of the veteran's legs.

CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
residuals of a pelvic injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.71a, Diagnostic Codes 5299-5251, 5252, 5253, 5255 (2001); 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This liberalizing legislation 
is applicable to the veteran's claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

Initially, the Board observes that the VCAA's duty to assist 
and notification requirements have been satisfied.  In this 
connection, the Board finds that the transcript of the CO 
hearing, the various non-VA and VA radiographic studies, 
Social Security Administration (SSA) records and examination 
reports, and VA outpatient treatment records and the March 
2001 VA examination report, which described the status of the 
veteran's disability, are adequate for rating purposes and 
further development is not warranted.  

With regard to the RO's compliance with the December 2000 
Board remand instructions, the Board notes that the RO was 
instructed to include consideration of other diagnostic codes 
(in particular, Diagnostic Codes 5250, 5251, 5252, 5253, and 
5254).  But, in light of the most recent VA examination 
report which found the veteran's pelvis and hips essentially 
normal, the Board finds that the RO has substantially 
complied with the Board's January 2001 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with). 

The Board also finds that the requirements regarding notice 
to the veteran pursuant to the VCAA have been satisfied by 
the May 1999 statement of the case and subsequent 
supplemental statements of the case issued in November 2001 
and March 2002, the RO provided to the veteran and his 
representative, which gave notice of the evidence needed to 
substantiate his claim for an increased rating, as well as 
the governing law and regulations, and the reasons for 
denying his claim.  

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the question of 
entitlement to an increased rating.  This is so because the 
RO specifically notified him of the requirements needed for 
entitlement to an increased rating in the statement of the 
case and later supplemental statements of the case, which 
discussed his claim on the merits.  Moreover, all of the 
relevant evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant further 
development or notification pursuant to the provisions of the 
VCAA and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

I.  Factual Background

Service medical records show that, in March 1969, the veteran 
suffered a contusion of the right thigh when he was pinned 
between a tug and an aircraft engine.  The injury was shown 
to have been incurred in the line of duty.  X-rays were taken 
and no fractures were seen.  He was returned to duty.  The 
veteran's April 1974 separation examination report showed 
normal clinical findings for the spine and other 
musculoskeletal system and the lower extremities.  In the 
medical history portion of that report, the examiner noted 
that the veteran stated that he had injured his back in 1969 
and still got occasional pain when doing heavy work.  The 
examiner annotated no treatment required, no radiation of 
pain.

At a March 1979 VA examination, the veteran complained of 
pain beginning in October 1978 in his right hip, which seemed 
to go up his back.  The examiner noted that the veteran was 
walking with a limp on the right.  On examination, the 
veteran had full range of motion of the hip and straight leg 
raising was to 90 degrees with subjective complaints of pain.  
He could flex almost as much with the right as he could with 
the left, but stated that it caused him pain.  The veteran 
could abduct to 45 degrees.  He reported that when he was 
down in a deep knee bend, that it hurt in the right hip or 
sacroiliac area.  The veteran was able to bend forward and 
touch the floor, going down to 95 degrees, to backward extend 
to 20 degrees, to laterally flex to 35 degrees, and to rotate 
normally.  X-rays of the pelvis and the right hip were 
normal.  The impression included history of crushing injury 
to pelvic girdle and history of lumbosacral strain, X-rays 
normal. 

In an April 1979 rating decision, the RO granted service 
connection for residuals of an injury to pelvic girdle, 
assigning a noncompensable (0 percent) rating, effective from 
February 1979.  That decision also denied service connection 
for hypertensive vascular disease and lumbosacral strain.  
Although the veteran has sought an increase in his rating for 
his pelvic girdle disability over the intervening years, the 
rating has remained unchanged.

VA outpatient treatment reports from July 1985 to October 
1991 show treatment for complaints of low back pain and a 
notation in December 1987 that X-rays of the pelvis were 
negative in August 1981.  December 1987 lumbar spine and 
right hip X-rays showed minimal degenerative changes in the 
lower thoracic and upper lumbar region with minimal disc 
calcifications at T12- L1 and L1-L2.  The sacroiliac joints 
were within normal limits.  Both hip joints were 
unremarkable.  In June 1989, the veteran complained of pain 
in the left hip.

In April 1992, the veteran and his wife testified at an RO 
hearing, that he had initially hurt his back In Vietnam when 
he was pinned between an aircraft engine and a tug.  The 
veteran stated that he was told that he had been badly 
bruised.  After his return to the United States, the veteran 
testified that he reinjured his back and was treated by a 
dispensary for strained muscles and placed on bed rest.  The 
veteran acknowledged that he had no problems with his back 
immediately after service, but indicated that as he became 
older his back began to hurt.  He did not begin seeing a 
doctor for his back pain until about 1982 or 1983.  The 
veteran's wife testified that the veteran's attitude and 
actions were different when he was having significant back 
problems; he became very irritable and jumpy.

At a June 1994 VA Agent Orange examination, the veteran 
complained of problems with his skin, recurring bronchitis, 
and constipation.  On examination, the veteran's spine was 
within normal limits except for tenderness over L4-L5.  The 
extremities were noted as normal.  

VA outpatient treatment reports from March 1994 to December 
1996 show continuing treatment for degenerative joint disease 
of the back and other disorders but not for a pelvic 
disorder.  

At a November 1997 VA examination, the veteran complained of 
lumbosacral pain radiating into the left lower extremity and 
of left foot drop for a year.  He stated that standing, 
bending, and walking increased the pain and that the symptoms 
were partially relieved by oral medication.  The veteran 
walked with a cane with a left-sided dropped foot gait.  On 
examination, there was normal lumbar lordosis when standing 
with tenderness to palpation over the lower lumbar spine and 
over the posterior iliac crest.  Iliac crests were level.  
But the veteran exhibited limited range of motion of the 
lumbosacral spine with forward flexion to 30 degrees; 
extension to 15 degrees, lateral flexion to 30 degrees, right 
and left; extension and lateral flexion to 15 degrees, right 
and left; and trunk rotation to 20 degrees, right and left.  
His legs were equal in length without measurable 
circumferential atrophy of either thigh or calf.  Straight 
leg raising was possible to 45 degrees.  Deep tendon reflexes 
(DTRs) were 1+ and symmetrical at the knees and ankles.  
Muscle strength in the left anterior tibial muscle and left 
extensor halluces longus muscle was rated as a grade IV 
power.  Examination of the left hip revealed normal external 
appearance with negative Trendelenburg.  There was limited 
range of motion about the left hip due to lumbosacral pain: 
flexion was to 90 degrees, extension was to 0 degrees, 
abduction was to 45 degrees, adduction was to 30 degrees, 
external rotation was to 45 degrees, and internal rotation 
was to 30 degrees.  Left hip X-rays did not reveal post-
traumatic osteoarthritic changes.  Pelvic X-rays did not show 
disruption of the left sacroiliac joint with post-traumatic 
osteoarthritic changes.  Lumbar spine X-rays revealed 
degenerative disk disease and osteoarthritis of the lower 
lumbar spine.  The diagnoses were probable L4-L5 discogenic 
disease with left-sided foot drop and crushing injury of 
pelvis by history.  In a January 1998 addendum, the examiner 
stated that he did not feel the veteran's current back 
problems were related to the pelvic girdle injury suffered in 
1969.

A February 1998 VA X-ray report of the lumbar spine revealed 
degenerative changes.

At a July 1998 VA examination, the veteran reported that he 
suffered a severe injury to his pelvic girdle and that since 
then he had had increasingly severe low back pain.  In recent 
months, he claimed that his pain was more severe and 
constant, radiating to his left hip.  The veteran stated that 
his pain was worse in the mornings and that his wife 
sometimes had to help him out of bed.  He took 800 milligrams 
of Motrin daily for relief.  The veteran used a cane in his 
left hand, walked with a limp, and favored his left lower 
extremity.  On examination, the veteran's pain was located in 
the area above the left buttocks where tenderness on deep 
pressure was noted.  There was no paraspinal muscle spasm and 
straight-leg raises were positive only at 80 degrees.  The 
veteran claimed decreased pinprick sensation over the lateral 
aspect of the left thigh.  Lumbar spine motion was limited to 
forward flexion to 90 degrees; extension backwards to 30 
degrees; right lateral flexion to 30 degrees and left lateral 
flexion to 25 degrees, at which point the veteran had sudden 
spasm of his lumbar musculature.  Rotation was limit to 10 
degrees to the right and 25 degrees to the left, at which 
point muscle spasm recurred in the lumbar flank area.  The 
examiner did not review the claims file.  Based on the 
veteran's self-reported history, however, the diagnosis was 
residuals of injury to pelvic girdle.

At the time of his CO hearing in September 2000, the veteran 
testified that he was receiving SSA disability benefits, that 
he had pain with walking, getting up and sitting down, that 
he was not doing any type of physical therapy, and that a 
private physician, who gave him shots for pain, was treating 
him for degenerative arthritis that was caused by his 
service-connected injury.  The veteran also reported that he 
had a truck accident in 1996, which paralyzed his left side.  

SSA records received in January 2001 reveal that the veteran 
is receiving disability benefits due to an organic mental 
disorder (chronic brain syndrome).  The SSA records show no 
evidence of complaints of, or treatment for, residuals of his 
1969 pelvic girdle injury.  Instead they reveal that the 
veteran had a cerebral vascular accident in October 1996, 
while driving an 18-wheel truck.  An initial computed 
tomography (CT) scan revealed a right parietal hemorrhage 
with some sub-arachnoid blood.  The veteran was transferred 
to the Duke Medical Center and underwent extensive 
rehabilitation.  Findings were consistent with right parietal 
hemorrhage and diffused axonal injury.  Neuropsychological 
evaluation revealed continuing significant deficits in visual 
attention span, rote verbal memory, visual recall, manual 
dexterity with his left hand, executive functioning, and 
speed of information processing.  His emotional functioning 
was below pre-morbid estimates.  The veteran was noted to be 
still weak on his left side and that his foot swelled all the 
time and that he had little control over it.  His short-term 
memory was about the same as it was when he had the accident; 
however, he has trouble remembering day-to-day things like 
phone numbers and messages.  The veteran had problems 
concluding things that he started, because he would forget 
the next step.  He can drive, which he did very slowly but he 
had problems getting lost and confused at times and needed 
assistance.  His wife handled the finances and paid the 
bills.

A March 2001 VA examination report to determine the current 
severity of the residuals of the veteran's pelvic girdle 
injury shows that the examiner reviewed the claims file and 
the Board's remand instructions.  The veteran did not 
complain of any pain at that time, but did report weakness 
only in the left lower extremity, which was incidental to a 
stroke which left him with weakness in the left lower 
extremity.  He indicated that he sometimes felt uncomfortable 
and put his hands on his buttocks to the area of his middle 
back.  The veteran had no tender or sore place in the pelvis 
that he could point out and indicated that he had not had 
treatment for pelvic injury or hip injury.  He stated that he 
had no flare-ups.  The veteran walked with a cane to help his 
balance with his weak left side, ordinarily using it in his 
dominant right hand.  He did not wear corrective shoes and 
had not had surgery for his injuries.  The veteran had no 
history of any dislocation or subluxation of the joints.  He 
stopped working as a long-distance truck driver after his 
cerebral vascular accident, but he still drives and drove 
himself to the examination.  The veteran indicated that he 
could do ordinary light work around the house but that his 
weakness in his left lower extremity required the use of a 
cane for balance.

On examination, the veteran's pelvis was at the lowermost 
portion of the trunk of the body.  In answer to the request 
to give range of motion, the examiner stated that the pelvis 
itself does not have a range of motion.  It has an apparent 
size and shape.  The veteran had a level pelvis posteriorly 
at the lower portion of the back.  He had preserved slight 
lumbar lordosis, which is normal.  The estimated size of his 
pelvis was normal for the veteran's habitus and was a male-
type configuration.  The veteran described no pain in the 
pelvis at the examination with compression laterally and 
inward, over the symphysis pubis, and laterally moving down 
the pelvis to the hips by the examiner.  The veteran had no 
tenderness directly over the hip joint laterally and no 
distortion of the surface anatomy.  There was no atrophy of 
buttocks muscles or muscles about the hips overlying the 
pelvis.  The examination of the pelvis was normal in all 
respects.  On examination of the hips, the veteran walked 
with a pronounced limp left lower extremity favoring the 
weakened extremity.  He walked with a cane in his right hand.  
The veteran was agile and did this comfortably lifting 
himself on and off the examining table and on and off the 
scales, and bending his back 90 degrees without pain to take 
his shoes on and off.  The veteran was able to stand on 
either lower extremity without assistance.  Standing, he was 
able to take one step forward right hip, one step backward 
right hip, and one step sideways right hip to some twelve 
inches.  This was without pain.  Supine, the veteran had 110 
degrees of flexion of the right hip.  Standing, his extension 
of the right hip was 30 degrees.  Supine, he had abduction to 
45 degrees, adduction to 40 degrees, and eversion and 
inversion to 40 degrees.  These maneuvers were accomplished 
without pain and adequate strength, which was unimpaired.  
The left hip had 100 degrees of flexion, extension to 20 
degrees, abduction and adduction to 40 degrees, and eversion 
and inversion to 35 degrees.  The examiner assisted the 
veteran with these maneuvers because of his weakened left 
lower extremity secondary to the veteran's cerebral vascular 
accident.  The veteran was observed to walk safely.  He drove 
a car to the examination and came unaccompanied.  According 
to the examiner, normal ranges of motion of the hip should be 
between 90 up to 125 degrees of flexion, 20 to 30 degrees of 
extension, adduction from 25 to 45 degrees, abduction from 25 
to 40 degrees, external rotation from 40 to 60 degrees, and 
internal rotation to 40 degrees.  During the examination, the 
examiner palpated over the hip joint during the range of 
motion portions and there was no crepitation as the thigh was 
rotated about the hip.  There was no weakness except in the 
left lower extremity.  No fatigue was noted.  There was no 
history of flare-ups and the examiner added that none would 
be expected in that the examination of the hips was within 
normal limits without pain and with adequate examination 
observed with weight bearing and walking.  The veteran had 
pain in the low back.  According to the veteran, pain had 
tended to go from the low back at times into the area of the 
buttocks with an attendant aching quality.  The veteran 
stated that he had stiffness in the morning, which loosened 
up during the day.  On other examinations, the veteran 
reported that he had been tender into the buttocks.  The 
veteran was not tender and had no pain on leg raising on 
examination.  Any of the symptoms in the region described is 
believed by the examiner to be due to degenerative disease of 
the low back and not of the hips and pelvis.  Right hip X-
rays were unremarkable and the left hip views were unchanged 
and negative compared to the study in November 1997.  There 
were surgical clips noted in the left hip area suggestive of 
vascular surgery.  The diagnoses were history of remote 
pelvis injury, normal examination; history of possible, 
remote left hip injury, normal examination; and history of 
possible, remote right hip injury, normal examination.

Treatment records of a private physician, J. M. C., M.D., 
from July 1996 to November 2001 do not show treatment for a 
pelvic disorder, but show continuing treatment primarily for 
a heart condition and degenerative joint disease.  Most of 
the time the complaints of pain primarily are related to the 
shoulders and back, and sometimes the knees and hips.  In 
various statements, the first in March 2000 and the last in 
November 2001, Dr. J. M. C. opines that the veteran is 
totally disabled due to traumatic arthritis alone or due to 
traumatic arthritis and angina.  Other recent private 
treatment records primarily relate to an April 2000 coronary 
artery bypass grafting times 5 and follow-up visits.  

The veteran contends that a compensable rating is warranted 
for residuals of a service-connected pelvic girdle injury.  
The veteran maintains that the residuals of his pelvic girdle 
injury have increased in severity and that he is plagued by 
constant pain, which originates in his pelvic/hip area and 
then radiates into his spine. 

II.  Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When an unlisted condition is encountered, the Rating 
Schedule permits VA to rate a disability under a closely 
related disease or injury in which not only the functions 
affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
When an unlisted residual condition is encountered, which 
requires an analogous rating, the first two digits of the 
diagnostic code of that part of the Rating Schedule most 
closely identifying the bodily part or system involved is 
assigned with a "99" as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

The veteran's service-connected pelvic disability is 
evaluated under Diagnostic Codes 5299-5255 of the Rating 
Schedule.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5255, a 
10 percent evaluation is warranted when there is malunion of 
the femur with slight knee or hip disability.  When there is 
malunion of the femur with moderate knee or hip disability, a 
20 percent evaluation is warranted. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2001).

Additional provisions that are potentially applicable to the 
veteran's left hip disability include Diagnostic Codes 5250, 
5251, 5252, 5253, and 5254.  Diagnostic Code 5250 relates to 
ankylosis of the hip and Diagnostic Code 5254 requires a 
flail joint of the hip.  There is no medical evidence of 
ankylosis or flail joint of either hip and, therefore, any 
application of these codes would be inappropriate.

Under Diagnostic Code 5251, limitation of extension of the 
thigh to 5 degrees warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5251 (2001).  Under 
Diagnostic Code 5252, limitation of flexion of the thigh to 
45 degrees warrants a 10 percent evaluation; limitation to 30 
degrees warrants a 20 percent evaluation; limitation to 20 
degrees warrants a 30 percent evaluation; and limitation to 
10 degrees warrants a 40 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5252 (2001).

Under Diagnostic Code 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees, or limitation of 
adduction, cannot cross legs warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2001).  
Limitation of abduction of, motion lost beyond 10 degrees, 
warrants a 20 percent evaluation.  Id.

Clinically, the only symptoms associated with the veteran's 
pelvic disability appear to be subjective complaints of pain.  
X-ray studies of the veteran's pelvis and hips show no 
deformity.  The Board thus finds, based on the diagnosis, 
medical history and current findings, that the residuals of 
the veteran's pelvic girdle injury are appropriately 
evaluated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255, for impairment of femur.  Moreover, use 
of Diagnostic Codes 5251, 5252, and 5253 would not result in 
a compensable rating, in light of clinical evidence 
demonstrating normal or virtually normal range of motion of 
the lower extremities.

The Board acknowledges that the veteran has reported 
experiencing pain and weakness in his left lower extremity.  
The record reflects, however, that the reported left lower 
extremity weakness has been consistently attributed to a 
cerebral vascular accident.  There is no evidence 
demonstrative of left lower extremity weakness associated 
with his 1969 pelvic girdle injury, except for the July 1998 
VA examiner's diagnosis.  But the July 1998 VA examiner did 
not review the veteran's other examination reports or his 
claims file and appeared to have based his evaluation on the 
history and symptomatology related by the veteran.  Such an 
opinion relying on history related by the veteran is no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1994).  The Board is not bound 
to accept medical opinions or conclusions, which are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  See Black v. Brown, 5. 
Vet. App. 177, 180 (1993).  The March 2001 VA examiner's 
opinion, on the other hand, which was based on a thorough 
review of the claims file and a physical examination, are 
more consistent with the SSA evaluations and the findings of 
the November 1997 VA examiner following his review of the 
claims file.

Because there is no basis in the record to suggest the 
presence of any distinct, identifiable neurological 
impairment associated with the veteran's pelvic girdle 
injury, the Board finds that the provisions of 38 C.F.R. § 
4.124a, Diagnostic Codes 8520 to 8530 (2001), pertaining to 
diseases of the peripheral nerves of the lower extremities, 
are not applicable.

The Board also may not assign a higher evaluation under 38 
C.F.R. §§ 4.40, 4.45, as interpreted in DeLuca, 8 Vet. App. 
at 204-05, because Diagnostic Code 5255 is not predicated on 
loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  However, as noted above, an increase is still 
not warranted in evaluating the residuals of his pelvic 
girdle injury on the basis of limitation of motion.  The 
veteran's subjective complaints were noted and his range of 
hip motion on examination was full with flexion between 100 
and 110 and extension between 20 and 30 degrees.  As noted 
above, normal flexion is from 90 to 125 degrees.  Moreover, 
his abduction, adduction, eversion and inversion ranges of 
motion were normal.  Although the veteran walked with a cane 
in his right hand, the examiner noted that the veteran was 
agile and did this comfortably lifting himself on and off the 
examining table and on and off the scales, and bending his 
back 90 degrees without pain to take his shoes on and off.  
The veteran was able to stand on either lower extremity 
without assistance.  Standing, he was able to take one step 
forward right hip, one step backward right hip, and one step 
sideways right hip to some twelve inches.  This was without 
pain.  Thus, the evidence does not support an increased 
rating based on limitation of motion.  In addition, in the 
absence of ankylosis or of flail joint of either hip, the 
Board may not assign a higher evaluation under alternative 
Diagnostic Codes 5250 for ankylosis or 5254 for flail joint 
of the hip.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2001); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  While the veteran is totally 
disabled at this time, this is due to residuals of a closed 
head injury received in a truck accident and cerebrovascular 
accident in October 1996, and not the pelvic girdle injury he 
sustained in 1969.  Significantly, no evidence has been 
presented showing factors such as a marked interference with 
employment or frequent periods of hospitalization, due solely 
to residuals of the veteran's service-connected pelvic girdle 
injury, as to render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met.

Finally, the Board finds that the weight of the evidence 
establishes that a noncompensable rating, and no more, is 
warranted for residuals of a pelvic girdle injury.  As the 
preponderance of the evidence is against an increased rating, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App 49, 55-56 (1990).


ORDER

Entitlement to an increased (compensable) rating for 
residuals of a pelvic girdle injury is denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

